Citation Nr: 0827845	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-27 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left knee, bilateral hips and bilateral hands.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for sleep apnea, to 
include as secondary to PTSD. 

7.  Entitlement to service connection for acid reflux, to 
include as secondary to PTSD. 
8.  Entitlement to service connection for irritable bowl 
syndrome, to include as secondary to PTSD. 

9.  Entitlement to service connection for hypertension, 
claimed as due to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1968 to September 1969.  Service in the 
Republic of Vietnam and receipt of the Bronze Star is 
indicated by the record

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Monies, Iowa which, in part, denied service connection 
for the above-listed issues. 

Issues not on appeal 

In the above mentioned December 2004 rating decision, the 
veteran was awarded service connection for his total right 
knee replacement. A 100 percent disability rating was 
assigned from August 18, 2003 to September 1, 2004 and a 30 
percent disability rating was assigned thereafter.  The same 
decision also denied the veteran's claims of entitlement to 
service connection for flat feet, impotency, a skin 
condition, asthma and a deviated septum claimed as a sinus 
condition.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with this decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.  

Nexus opinion

Although a VA spine examination was conducted in November 
2004, the examiner provide a speculative opinion as to 
medical nexus opinion, stating it would be "complete 
speculation" to determine whether the veteran's current back 
disability was due to an in-service injury versus a post-
service automobile accident.  The Court has held on several 
occasions that medical opinions which are speculative or 
inconclusive in nature are of no probative value.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Because the opinion of the November 2004 VA examiner 
is not probative regarding the initial manifestation of the 
veteran's back disability, an additional medical opinion 
addressing this question is needed.



SSA records

In November 2003 the veteran's attorney submitted a Social 
Security Administration Notice of Award letter.  This letter 
indicates that the veteran became entitled to Social Security 
Benefits in July 2002 but does not provide the basis for such 
award.  Currently, the evidence of record does not indicate 
why the veteran was awarded Social Security Benefits.  
Medical records associated with any such decision may shed 
light on the nature of the veteran's claimed disabilities.  
An effort should therefore be made to obtain such records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty 
to assist includes obtaining records from Social Security 
Administration (SSA) and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact SSA for the purpose 
of obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  Any notice 
from SSA that these records are not 
available should be noted in the veteran's 
claims folder.

2.  VBA should then arrange for an 
examiner to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether the 
veteran's low back disability is related 
to his military service, to include the 
June 1969 notation of back strain.  If the 
reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
scheduled.  The resulting medical opinion 
should be associated with the veteran's VA 
claims folder.

3.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claims.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran and his 
attorney with a supplemental statement of 
the case (SSOC) and allow an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




